Title: To George Washington from Henry Knox, 29 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department April 29th 1794.
          
          I have the honor to submit to your consideration a letter from Governor Moultrie of the
            12th instant and a proposed answer thereto, intended to be sent by a Vessel sailing this
              day.
          The letter of the 2nd instant alluded to, is the letter I had the honor of reading to
            you yesterday and upon which I will obtain the Opinions of the heads of departments in
            order to be submitted to you. I have the honor to be, Sir, with
            perfect respect, Your obedient Servant,
          
            H. Knox
          
        